DETAILED ACTION
Claims 1-14, 16-21 are pending. Claim 15 is cancelled. 
Priority: Dec. 21, 2006 and Jan. 11, 2007 (Provisional)
Assignee: VMWare 


Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/14/2019 has been entered.
 


Response to Arguments
Applicant’s arguments with respect to claim(s) 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about 
Claims 1-14, 16-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 9189265 in view of claim 6 of U.S. Patent No. 9354927. 


Allowable Subject Matter
Claims 1-20 are allowable based on prior art.
The following is a statement of reasons for the indication of allowable subject matter. Claims 1, 5 each contain the following limitations that distinguish the claims from the prior art:
“…run a 

 This is further explained in Van Dyke col. 8 lines 52-67. The difference is that there is no modification to the response from the memory since the response is known to happen based off of the modified memory request. Therefore this distinction is the basis for allowance. The Office believes that these limitations distinguish the claims from the prior art.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Campbell et al.(20050223220) and further in view of Yamada et al.(20060224816), and further in view of Schoinas et al.(20060075146).


An apparatus comprising: A137.C1-5 –
a communication interface(Campbell, [0016 -- through memory bus 150 and coupled to the processor(s) 110 through processor bus 130, and a token 170 coupled to the logic circuit 120 over bus 180.]); 
and a storage system coupled to the communication interface and including one or more [[a]] storage units,(Campbell, [0016 --  The illustrated system 100 includes one or more computing systems in the form of one or more processors 110 (two are shown in the illustrated embodiment, but one, three or more may be used), a memory 140]);
 wherein at least one storage unit of the one or more storage units is formatted to provide one or more partitions containing virtual machine data components, and wherein the virtual machine data components include virtual disk data and non-disk data(Campbell, [0019 -- FIG. 1 shows protected configurations space 141 and non-protected configuration space 142, which represent the ranges of addressable locations that are reserved for control and monitoring activities (protected and non-protected activities, respectively) that are implemented in logic circuit 120.
and a virtualization system hosting a virtualization layer and including a virtual machine supported by the virtualization layer, the virtual machine having a guest operating system running therein(Campbell, [0041 -- The processor and/or chipset 201 further implements a secure virtual machine monitor (SVMM) 204 to aid in implementing the secure execution mode. In one embodiment, the secure execution mode enables a plurality of separate virtual machines to be created that operate simultaneously and separately from one another.]);
wherein the at least one of the one or more partitions includes both virtual disk and state data of the virtual machine,(Campbell, [0042 -- Also, other trusted software may also be implemented within trusted virtual machine 210 or other separate virtual machines including such trusted software as a protected operating system (OS) kernels, applets, etc. 222. A second non-trusted virtual machine 215 may also be created by the secure virtual machine monitor 204 to implement a non-trusted guest OS 230 simultaneously in association with non-protected memory area 216.]);
 wherein the virtualization layer conceals the non-disk data from the guest operating system(Campbell, [0042 -- For example, as shown in FIG. 2, a first virtual machine 210 may be created by the secure virtual machine monitor 204 to implement trusted guest software 220 in association with a protected memory area 214. Also, other trusted software may also be implemented within trusted virtual machine 210 or other separate virtual machines including such trusted software as a protected operating system (OS) kernels, applets, etc. 222. A second non-trusted virtual machine 215 may also be created by the secure virtual machine monitor 204 to implement a non-trusted guest OS 230 simultaneously in association with non-protected memory area 216.]) by:
Campbell does not disclose the following, however Yamada discloses:
sending to the guest operating system truncated sizes of at least one of the one or more partitions containing the virtual machine data components,(Yamada, [0026 -- The region ID size presenter 121 intercepts calls made from operating systems on VMs to return a size of a region ID supported by the system 100. The region ID size presenter 121 returns a value smaller than a size supported by the system 100.]);
wherein the at least one of the one or more partitions includes both virtual disk and state data of the virtual machine,(Yamada, [0039 -- Intercepting the call may be achieved, for example, by protecting an entry point of the Processor Abstraction Layer or alternatively by providing a dummy Protection Abstraction Layer firmware to the guest operating system.]);
wherein sending to the guest operating system the truncated sizes of the at least one of the one or more partitions includes sending a truncated size of the at least one of the one or more partitions of the virtual disk and the state data of the virtual machine(Yamada, [0026 -- The region ID size presenter 121 returns a value smaller than a size supported by the system 100…the region ID size presenter 121 may protect an entry point of a Processor Abstraction Layer through page protection mechanisms or provide a dummy or substitute Processor Abstraction Layer firmware to guest operating systems to cause a virtualization intercept.]);
Therefore it would have been obvious to person of ordinary skill at the time of filing to incorporate the features of Yamada into the system of Campbell for the benefit of enabling improving virtual memory management by improving the performance of virtual memory address to physical memory address translation.
Campbell in view of Yamada does not disclose the following, however Schoinas discloses:
receiving a request from the guest operating system based on the truncated sizes and sending the request to the Schoinas, [0133 --  The GPA in the DMA request is validated to be within the guest physical address space of the domain to which the device is assigned. Any DMA request attempting to access memory locations above address (2.sup.X-1) is blocked, where X is the guest address width programmed in the context entry used to process this DMA request.]);
 and receiving a response to the request from the storage system and sending the response to the guest operating system(Schoinas, [0133 -- If the translated HPA is decoded to be destined to memory, the HPA is accessed according to support for setting the Coherency (C) attribute. If the DMA remapping circuit 135 supports only the negated setting of the Coherency (C) attribute in the page-table entries, the memory is accessed according to the coherency specified (or inferred from) in the DMA request.]);
Therefore it would have been obvious to person of ordinary skill at the time of filing to incorporate the features of Schoinas into the system of Campbell for the benefit of improving robustness by limiting erroneous or unintended corruption of data and code through incorrect programming of devices by device drivers.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARVIND TALUKDAR whose telephone number is (571)270-3177.  The examiner can normally be reached on M-F, 10 am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 


Arvind Talukdar
Primary Examiner
Art Unit 2132



/ARVIND TALUKDAR/Primary Examiner, Art Unit 2132